internal_revenue_service department of the treasury number release date index numbers 00-00r81 re washington dc person to contact telephone number refer reply to cc psi b09-plr-127941-02 date date legend taxpayer decedent corporation state a date date z dear this is in response to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling under sec_2057 of the internal_revenue_code the facts and representations submitted are summarized as follows taxpayer is the son of decedent decedent was the president and general manager of corporation a corporation located in state engaged in the business of a prior to decedent’s death all of the common and preferred_stock of corporation was owned by decedent and her four sons decedent died on date all of decedent’s common_stock in corporation passed to her four sons and all of decedent’s preferred_stock in corporation passed to her three daughters after distribution of decedent’s estate corporation was owned entirely by decedent’s sons and daughters on or about date decedent’s form_706 united_states estate and generation-skipping_transfer_tax return was filed on the form_706 decedent’s executor elected to deduct the value of decedent’s interest in corporation as qualified plr-127941-02 family-owned business interests qfobi under sec_2057 on decedent’s estate_tax_return the reported adjusted_value of decedent’s qfobi was dollar_figurez decedent’s executor deducted dollar_figure the maximum allowable deduction under sec_2057 taxpayer proposes to have corporation redeem all of his common_stock in corporation in exchange for cash and a promissory note in an amount equal to the fair_market_value of those shares determined as of the date of redemption corporation will subsequently retire the redeemed shares taxpayer has requested a ruling that the proposed redemption of all of his stock in corporation will not be considered a disposition triggering the imposition of the additional estate_tax under sec_2057 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that there is imposed an additional estate_tax if within years after the date of the decedent’s death and before the date of the qualified heir’s death a the material_participation requirements described in sec_2032a are not met with respect to the qfobi which was acquired or passed_from_the_decedent b the qualified_heir disposes of any portion of a qfobi other than by a disposition to a member of the qualified heir’s family or through a qualified_conservation_contribution under sec_170 c the qualified_heir loses united_states citizenship within the meaning of sec_877 or with respect to whom an event described in sec_877 or b occurs and such heir does not comply with the requirements of sec_2057 or d the principal_place_of_business of a trade_or_business of the qfobi ceases to be located in the united_states sec_2057 provides that the term qualified_heir has the meaning given to such term by sec_2032a and includes any active employee of the trade_or_business to which the qualified_family-owned_business_interest relates if such employee has been employed by such trade_or_business for a period of at least years before the date of the decedent’s death sec_2032a provides that the term qualified_heir means with respect to any property a member_of_the_decedent’s_family who acquired such property or to whom such property passed_from_the_decedent plr-127941-02 sec_2032a provides that the term member_of_the_family means with respect to any individual only a an ancestor of such individual b the spouse of such individual c a lineal descendant of such individual of such individual’s spouse or of a parent of such individual or d the spouse of any lineal descendant described in sec_2032a in this case taxpayer proposes to have corporation redeem all of his stock in corporation in exchange for cash and a promissory note in an amount equal to the fair_market_value of those shares determined as of the date of redemption the proposed redemption will result in taxpayer disposing of his entire_interest in corporation to corporation because the corporation is not a qualified_heir as defined in sec_2057 and sec_2032a and because a redemption is not treated as a purchase or acquisition of any of the assets of the corporation or the stock of the corporation by the unredeemed shareholders the transaction will be considered a disposition causing the imposition of the additional estate_tax under sec_2057 cf revrul_85_73 1985_1_cb_325 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether decedent’s estate qualifies for the deduction under sec_2057 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely melissa c liquerman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
